11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Joshua Ogle,                                  * From the 244th District Court
                                                of Ector County,
                                                Trial Court No. C-139,276-D.

Vs. No. 11-16-00273-CV                        * November 10, 2016

CSI Inspection, LLC; Dupré Energy             * Per Curiam Memorandum Opinion
Services, LLC; and Ralph Frazier,               (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

   This court has considered Joshua Ogle’s motion to dismiss this appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against the party incurring same.